 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RICARDO MARTINEZ,                              Case No. 1:16-cv-01658-JLT (PC)

12                        Plaintiff,                 ORDER GRANTING DEFENDANTS’
                                                     SECOND MOTION TO MODIFY
13           v.                                      DISCOVERY AND SCHEDULING ORDER
14    D. DAVEY, et al.,                              (Doc. 83)
15                        Defendants.

16

17          Defendants have filed a second motion to modify the Court’s Discovery and Scheduling

18   Order (Doc. 69) to extend the exhaustion motion deadline from June 1, 2021, to July 31, 2021,

19   and the summary judgment deadline from July 2, 2021, to November 30, 2021.

20          Upon good cause shown, the Court GRANTS Defendants’ motion. Accordingly, the

21   exhaustion motion deadline is extended to July 31, 2021, and the dispositive motion deadline is

22   extended to November 30, 2021.

23
     IT IS SO ORDERED.
24

25      Dated:    June 2, 2021                            _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
26
27

28
